DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 204652784U) in view of Fong et al. (U.S. 2019/0349768 A1).

Regarding claim 11, Huang discloses an electronic device as seen in Fig. 1, comprising: a printed circuit board substrate PCB [see par. 0025] including electronic component 21 (the Examiner consider electronic components can be sensors, magnetometer etc.); and a protection apparatus 22 via shield 221, wherein the protection apparatus is mounted on the circuit board substrate or pad of PCB and is disposed at a periphery of the PCB (see Figs. 1-3, pars. 00026-0028), and the protection apparatus 22 is of a semi-enclosed structure (as seen in Fig. 2) or a fully-enclosed structure and is made of at least one material (see par. 0034); wherein the electronic device of Fig. 1 further comprises: at least one pad 222, wherein the protection apparatus 22 is mounted on the board substrate 20 by using the at least one pad 222 (see Figs. 3-4 & pars. 0034-0036); a semi-enclosed structure 22 configured to protect the electronic component 21 (via magnetometer, see Figs. 1-4, pars. 0034-0037).
Huang is not understood to explicitly disclose a magnetometer and the protection apparatus 22 forms a discontinuous ring around the magnetometer.   
In related art, 2019/0349768 to Fong et al. discloses a semi-enclosed structure via housing 125 of Fig. 2C which including electrical device 120 can also include magnetometer (see par. 0040) and Hall Effect sensor 118 (see par. 0037), wherein the housing 110 is in the form of a ring around the magnetometer (see Figs. 1-2, pars. 0037 & 0040).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor or electrical device 10 of Huang by including/replace the protective apparatus 22 with the housing 125 and  by protecting the magnetometer from being damaged [see pars. 0037, 0040 & 0062]. 

As to claim 12, Huang discloses wherein the at least one pad 222 comprises a first pad 102 and a second pad 104, and the first pad and the second pad are respectively located on two sides of the magnetometer/electronic device 21 (see Fig. 3, there are multiple pads around 21).

As to claim 13, Huang discloses wherein when the protection apparatus 22 comprises a part protecting the top of the magnetometer 116 and a part protecting a partial side face of the magnetometer 116-118 or 1086-108 [see pars. 0029].

As to claims 14-15, Huang discloses wherein when the protection apparatus 22 comprises a part protecting the top of the magnetometer and a part protecting a partial side face (bottom part of 22).

As to claims 16-17, Huang disclose wherein when the protection apparatus 22 comprises a part protecting a partial side face of the electronic device 21/ or magnetometer or a part protecting an entire side face of the magnetometer (protecting the surround of 21 except top portion, see Fig. 1). 

As to claims 18, Huang discloses wherein when the protection apparatus comprises a part protecting a partial side face of the magnetometer or a part protecting an entire side face of the magnetometer (protecting the surround of 21 except top portion, see Fig. 1). 


As to claims 23-27, Huang discloses wherein the magnetometer or electrical device/components 21 (see pars. 0034 & 0038) is mounted at a location from which a distance to an edge of the printed circuit board substrate 20 is less than about 5 mm (see par. 0030 & Fig. 1, 21 is mounted at a location from which a distance to an edge of the printed circuit board 20).  In addition, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the distance or dimension of the location of the magnetometer within the substrate because it has been held that changes in shape and size or location are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

As to claim 28, Huang discloses wherein the at least one material comprises metal that is not easily magnetized or non-metal that is not easily magnetized (see pars. 0029-0030 & 0034-0038, electronic component such as sensor or any magnetometer such as ferrite material is a ceramic-like material with magnetic properties that are useful in many types of electronic devices).

Claims 29-30 add the limitations wherein the metal that is not easily magnetized is a copper-nickel-zinc alloy or the non-metal is non-metal whose strength is greater than a preset threshold.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the material of protective shield or protector case of the magnetometer to be metal that is not easily magnetized is a copper-nickel-zinc alloy or the non-metal is non-metal whose strength is greater than a preset threshold because it has been held that changes in shape and size or material are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Response to Arguments
Applicant’s arguments with respect to rejected claims have been considered but are moot because the arguments do not apply to the combination of the new reference being used in the current rejection. As stated in the above rejection, Huang & Fong et al. is now used to teach a protection apparatus in which addressing the newly added limitations and argument regarding the protection apparatus forms a discontinuous ring around the magnetometer wherein the current ref. Fong disclose the protection apparatus via housing 125 is configured to protect the magnetometer 120 and has an open area as seen in Fig. 2 of Fong’s instead of previously cited Lampinen et al.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon, Wed. and Friday-Saturday 7AM - 5:00PM.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		September 7, 2021.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858